DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "220" and "20" have both been used to designate side surfaces (See Paragraph 0062 of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20 (See Paragraph 0062 of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110a in Figure 5, and 231a in Figures 7 and 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 4, 6, and 10 are objected to because of the following informalities:
Claim 3 line 2 should read “at a same height” for the purpose of grammatical accuracy.
Claim 4 line 3 should read “by a same length” for the purpose of grammatical accuracy.
Claim 6 line 5 should read “a length” for the purpose of grammatical accuracy. 
Claim 6 line 5 should read “protrudes” for the purpose of grammatical accuracy.
Claim 10 should recite “the carriage” as a carriage has already been positively recited in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1: The claim recites “A travelling device […] travelling while pulling the carriage” which renders the claim indefinite because it is unclear if the device 
In regards to claim 2: The claim recites “wherein the corner includes four corners, the side surface includes two side surfaces” which renders the claim indefinite because claim 1 only requires “one of a corner and a side surface”. Additionally, the claim recites “wherein the first guide roller is arranged at each of the four corners and the two side surfaces.” Which renders the claim indefinite because it is unclear how one guide roller can be arranged in at least 4 different places or if 4-6 guide rollers are required. 
In regards to claim 5: Lines 2-3 recites “the plurality of first guide rollers are arranged on the side surface” however, the side surface has not necessarily been recited by claim 1 as only “one of a corner and a side surface” are required by claim 1. Additionally, the claim recites an interval between two adjacent ones of the plurality of first guide rollers is narrower. This renders the claim indefinite because it is unclear as to what the interval is narrower than. Examiner notes that only two first guide rollers could make up a plurality of guide rollers. 
In regards to claim 6: Line 2 recites “the plurality of first guide rollers are arranged on the side surface” however, the side surface has not necessarily been recited by claim 1 as only “one of a corner and a side surface” are required by claim 1.  Additionally, the claim recites “length by which the first guide roller protrude from the side surface is shorter” which renders the claim indefinite because it is unclear what the length is shorter than.
In regards to claim 9: Line 2 recites “the side surface” however, the side surface has not necessarily been recited by claim 1 as only “one of a corner and a side surface” are required by claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hozumi (CN102050159 A, provided by applicant).
In regards to claim 1: Hozumi teaches a traveling device (2) being inserted into an accommodator (See Figure 1) at a lower part of a carriage (1) including a traveling wheel (18), being coupled to the carriage, and travelling while pulling the carriage, the traveling device comprising: 
a driving wheel (331) provided at a bottom of the traveling device; and 
a first guide roller (210) contactable with the carriage when the traveling device is accommodated in the accommodator, at least one of a corner (See 4 corners of device 1) and a side surface (202) of the traveling device.
In regards to claim 2: The traveling device according to claim 1 is taught by Hozumi.  Hozumi further teaches wherein the corner includes four corners, the side surface includes two side surfaces (See Figures 2 and 3) across a moving direction of the traveling device, and the first guide roller (210) is arranged at each of the four corners and the two side surfaces (See figures 2 and 3).
In regards to claim 3: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein the first guide roller includes a plurality of first guide rollers, and the plurality of first guide rollers are arranged at a same height from a floor surface (See Figures 2 and 3 with guide rollers 210).
In regards to claim 4: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein the first guide roller includes a plurality of first guide rollers, and when the traveling device is viewed from above, the plurality of first guide rollers protrude by a same length from the corner or the side surface (Paragraph 0073).
In regards to claim 5: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein the first guide roller includes a plurality of first guide rollers, and the plurality of first guide rollers are arranged on the side surface, and
the plurality of first guide rollers are arranged so that an interval between two adjacent ones of the plurality of first guide rollers is narrower, the closer to an insertion opening of the accommodator (See interval between two guide rollers 210 in Figures 2 and 3). 
In regards to claim 6: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein the first guide roller includes a plurality of first 
when the traveling device is viewed from above, the plurality of first guide rollers are arranged to protrude from the side surface by a short length, close to an insertion opening of the accommodator (See Figures 2 and 3).
In regards to claim 8: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein the first guide roller contacts a side plate (13) provided on an inner surface of the accommodator (Paragraph 0072).
In regards to claim 9: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein a recess corresponding to a movable range of the traveling wheel is provided in the side surface (See Figure 1 where the traveling wheels are accommodated in a recessed guide slot across the side surface of the traveling device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi in view of McConnell (KR 20060019520). Hozumi fails to teach wherein an outer periphery of the first guide roller is covered with an elastic member. However, McConnell teaches an elastic member on the face of a roller to help add frictional tension and provide a moving force. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have an elastic member on the outer periphery of the first guide roller of Hozumi so as to provide an element of frictional tension and allow a moving force to be applied thereby optimizing the effect of the guide roller and additionally helping to facilitate movement of the traveling device in and out of the accommodator of the carriage. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi in view of Scarth (US 2020/0001907 A1).
In regards to claim 10: Hozumi teaches a carriage (1) coupled to a pulled by the traveling device according to claim 1, the carriage comprising:
the traveling wheel (18);
the accommodator that accommodates the traveling device (See Figure 1). 
Hozumi fails to teach a second guide roller provided on an inner surface of the accommodator, the second guide roller contactable with the traveling device. However, Scarth teaches guide rollers (124 and 125) on an inner surface of a carriage (100) for facilitating movement of a traveling device (200) on and off the carriage (Paragraph 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
In regards to claim 11: The carriage according to claim 10 is taught by Hozumi in view of Scarth. The combination further teaches wherein the second guide roller is arranged at a corner of an insertion opening through which the traveling device is inserted (See Figure 1A of Scarth).
In regards to claim 12: The carriage according to claim 10 is taught by Hozumi in view of Scarth. The combination further teaches wherein the second guide roller is capable of being arranged at a height from a floor surface different from that of the first guide roller (See Paragraph 0047 of Scarth).
In regards to claim 13: The carriage according to claim 10 is taught by Hozumi in view of Scarth. The combination further teaches wherein a side plate (13 of Hozumi) that contacts the first guide roller is provided at an inner surface of the accommodator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                           

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611